Citation Nr: 1403597	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-08 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation higher than 30 percent for peripheral vestibulopathy (claimed as vertigo, blurry vision and tunnel vision).  

2. Entitlement to an evaluation higher than 10 percent for vasodepressor syndrome.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 2001.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the Veteran's claims for increased rating.  A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board ascertains further development required, primarily to consist of more recent VA Compensation and Pension examinations addressing the severity of service-connected disability, along with comment upon associated employment capacity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A.             §§ 5102, 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Send the Veteran a copy of VA Form 21-8940,   Formal Application for a TDIU. 

3. Request from the Temple VA Medical Center (VAMC) all treatment records for the Veteran dated from July 2010 onwards. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

4. Upon receipt of all additional records, schedule a VA compensation examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to reassess the severity of the Veteran's service-connected peripheral vestibulopathy.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the relevant history.  

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected peripheral vestibulopathy,                          in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6204.  Please further comment upon the general impact of this condition on the Veteran's employment capacity and daily life activities.  
Please further indicate whether the Veteran's                 service-connected pathology involves, or is comparable to Meniere's Syndrome, and if so, provide an assessment of symptomatology in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6205.  

The VA examiner should also provide an opinion with regard to the impact of service-connected peripheral vestibulopathy upon occupational capacity, specifically, whether this condition precludes the Veteran from securing and maintaining substantially gainful employment.  

5. Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected vasodepressor syndrome.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the relevant history.  

The VA examiner must indicate all present symptoms  and manifestations attributable to the Veteran's              service-connected vasodepressor syndrome,                             in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8108 (as analogous to narcolepsy).    

Please further comment upon the general impact of this condition on the Veteran's employment capacity and daily life activities.  

The VA examiner should also provide an opinion            with regard to the impact of service-connected vasodepressor syndrome upon occupational capacity, specifically, whether this condition precludes the Veteran from securing and maintaining substantially gainful employment.  

6. Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

(Continued on the next page)










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

